 



Exhibit 10.4
EL PASO PIPELINE GP COMPANY, L.L.C.
LONG-TERM INCENTIVE PLAN
1. Purpose of the Plan.
     The El Paso Pipeline GP Company, L.L.C. Long-Term Incentive Plan (the
“Plan”) has been adopted by El Paso Pipeline GP Company, L.L.C., a Delaware
limited liability company (the “Company”), the general partner of El Paso
Pipeline Partners, L.P., a Delaware limited partnership (the “Partnership”), and
is intended to promote the interests of the Partnership by providing to
employees, consultants, and directors of the Company and employees and
consultants of its Affiliates who perform services for or on behalf of the
Partnership and its subsidiaries incentive compensation awards for superior
performance that are based on Units. The Plan is also contemplated to enhance
the ability of the Company and its Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the
Partnership and its subsidiaries and to encourage them to devote their best
efforts to advancing the business of the Partnership and its subsidiaries.
2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means an Option, Unit Grant, Restricted Unit, Phantom Unit or Unit
Appreciation Right granted under the Plan, and shall include tandem DERs granted
with respect to an Option, Phantom Unit or Unit Appreciation Right.
     “Award Agreement” means the written agreement by which an Award shall be
evidenced.
     “Board” means the Board of Directors of the Company.
     “Change in Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events: (i) any Person or group,
other than El Paso Corporation (“Parent”) or its Affiliates, becomes the
beneficial owner, by way of merger, consolidation, recapitalization,
reorganization or otherwise, of 50% or more of the combined voting power of the
equity interests in the Company or the Partnership, (ii) the limited partners of
the Partnership approve, in one or a series of transactions, a plan of complete
liquidation of the Partnership, (iii) the sale or other disposition by either
the Company or the Partnership of all or substantially all of its assets in one
or more transactions to any person other than the Company or an Affiliate of the
Company, (iv) a transaction resulting in a Person other than the Company or one
of its Affiliates being the general partner of the Partnership, (v) a
transaction resulting in the general partner of the

 



--------------------------------------------------------------------------------



 



Partnership ceasing to be an Affiliate of Parent, or (vi) a “Change in Control”
as defined in Parent’s 2005 Omnibus Incentive Compensation Plan, as such plan
may be amended, supplemented or restated from time to time.
     Except as otherwise provided in an Award, solely with respect to any Award
that provides deferred compensation that is subject to Section 409A of the Code
and payment of such Award is contingent upon the occurrence of a Change of
Control, the above definition shall be void and of no effect and is hereby
replaced by the definition of such term set forth in regulations issued under
Section 409A of the Code by the appropriate governmental authority, which
definition set forth in regulations issued under Section 409A of the Code is
hereby incorporated by reference into and shall form part of this Plan as fully
as if set forth herein verbatim and the Plan insofar as it relates to such Award
shall be operated in accordance with this modified definition of Change of
Control.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Committee” means the Board or such committee of the Board as may be
appointed by the Board to administer the Plan.
     “Consultant” means an individual, other than an Employee or a Director,
providing bona fide services to the Partnership or any of its subsidiaries as a
consultant or advisor, as applicable, provided that (i) such individual is a
natural person, and (ii) the grant of an Award to such Person could not
reasonably be expected to result in adverse federal income tax consequences
under Section 409A of the Code; provided that for purposes of issuing Options or
Unit Appreciation Rights, “subsidiary” means any entity in a chain of entities
in which the Partnership has a “controlling interest” within the meaning of
Treas. Reg. Section 1.414(c)-2(b)(2)(i), but using the threshold of 50 percent
ownership wherever 80 percent appears.
     “DER” or “Distribution Equivalent Right” means a contingent right, granted
in tandem with a specific Option, Unit Appreciation Right or Phantom Unit, to
receive an amount in cash equal to the cash distributions made by the
Partnership with respect to a Unit during the period such tandem Award is
outstanding.
     “Director” means a member of the Board who is not an Employee.
     “Disability” means either (i) an inability of the Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months or (ii) the
receipt of income replacements by the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, for a period of not less than 3 months under the Company’s accident
and health plan.
     “Employee” means any employee of the Company or an Affiliate who performs
services for the Partnership or its subsidiaries; provided that for purposes of
issuing Options or Unit Appreciation Rights, “subsidiary” means any entity in a
chain of entities

-2-



--------------------------------------------------------------------------------



 



in which the Partnership has a “controlling interest” within the meaning of
Treas. Reg. Section 1.414(c)-2(b)(2)(i), but using the threshold of 50 percent
ownership wherever 80 percent appears.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Unit on the
applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). In the event
Units are not publicly traded at the time a determination of fair market value
is required to be made hereunder, the determination of fair market value shall
be made in good faith by the Committee.
     “Option” means an option to purchase Units granted under the Plan.
     “Participant” means any Employee, Consultant or Director granted an Award
under the Plan.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Phantom Unit” means a phantom (notional) Unit granted under the Plan which
upon vesting entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit. Whether cash or Units are received for
Phantom Units shall be determined in the sole discretion of the Committee and
shall be set forth in the Award Agreement.
     “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture or is
either not exercisable by or payable to the Participant, as the case may be.
     “Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “UAR” of “Unit Appreciation Right” means an Award that, upon exercise,
entitles the holder to receive the excess of the Fair Market Value of a Unit on
the exercise date over the exercise price established for such Unit Appreciation
Right. Such excess may be paid in cash and/or in Units as determined in the sole
discretion of the Committee and set forth in the Award Agreement.
     “UDR” or “Unit Distribution Right” means a distribution made by the
Partnership with respect to a Restricted Unit.

-3-



--------------------------------------------------------------------------------



 



     “Unit” means a common unit of the Partnership.
     “Unit Grant” means and Award of an unrestricted Unit.
3. Administration.
     The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the terms of the Plan and applicable
law, and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Units to be covered by
Awards; (iv) determine the terms and conditions of any Award (including but not
limited to performance requirements for such Award); (v) determine whether, to
what extent, and under what circumstances Awards may be settled, exercised,
canceled, or forfeited; (vi) interpret and administer the Plan and any
instrument or agreement relating to an Award made under the Plan; (vii)
establish, amend, suspend, or waive such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including the Company, the Partnership, any Affiliate, any Participant,
and any beneficiary of any Award.
4. Units.
     (a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the maximum number of Units that may be delivered or reserved for
delivery or underlying any Award with respect to the Plan is 1,250,000. If any
Award expires, is canceled, exercised, paid or otherwise terminates without the
delivery of Units, then the Units covered by such Award, to the extent of such
expiration, cancellation, exercise, payment or termination, shall again be Units
with respect to which Awards may be granted. Units that cease to be subject to
an Award because of the exercise of the Award, or the vesting of Restricted
Units or similar Awards, shall no longer be subject to or available for any
further grant under this Plan. Notwithstanding the foregoing, there shall not be
any limitation on the number of Awards that may be granted under the Plan and
paid in cash.
     (b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing as determined by the Committee in its sole
discretion.
     (c) Adjustments. In the event that any distribution (whether in the form of
cash, Units, other securities, or other property), recapitalization, split,
reverse split, reorganization,

-4-



--------------------------------------------------------------------------------



 



merger, consolidation, split-up, spin-off, combination, repurchase, or exchange
of Units or other securities of the Partnership, issuance of warrants or other
rights to purchase Units or other securities of the Partnership, or other
similar transaction or event affects the Units, then the Committee shall, in
such manner as it may deem equitable, adjust any or all of (i) the number and
type of Units (or other securities or property) with respect to which Awards may
be granted, (ii) the number and type of Units (or other securities or property)
subject to outstanding Awards, and (iii) the grant or exercise price with
respect to any Award or, make provision for a cash payment to the holder of an
outstanding Award; provided, that the number of Units subject to any Award shall
always be a whole number and, provided further, that the Committee shall not
take any action otherwise authorized under this subparagraph (c) to the extent
that such action would cause (A) the application of Section 409A of the Code to
the Award or (B) create adverse tax consequences under Section 409A of the Code
should that Code section apply to the Award.
5. Eligibility.
     Any Employee, Consultant or Director shall be eligible to be designated a
Participant and receive an Award under the Plan.
6. Awards.
     (a) Options. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Options shall be granted, the
number of Units to be covered by each Option, whether DERs are granted with
respect to such Option, the purchase price therefor and the conditions and
limitations applicable to the exercise of the Option, including the following
terms and conditions and such additional terms and conditions, as the Committee
shall determine, that are not inconsistent with the provisions of the Plan.
     (i) Exercise Price. The purchase price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted, provided
such purchase price may not be less than 100% of its Fair Market Value as of the
date of grant.
     (ii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, which may
include, without limitation, accelerated vesting upon the achievement of
specified performance goals, and the method or methods by which payment of the
exercise price with respect thereto may be made or deemed to have been made,
which may include, without limitation, cash, check acceptable to the Company, a
“cashless-broker” exercise through procedures approved by the Company, with the
consent of the Committee, the withholding of Units that would otherwise be
delivered to the Participant upon the exercise of the Option, other securities
or other property, or any combination thereof, having a fair market value (as
determined by the Committee) on the exercise date equal to the relevant exercise
price.
     (iii) Forfeiture. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any

-5-



--------------------------------------------------------------------------------



 



reason prior to the date an Option becomes vested, all unvested Options shall be
forfeited by the Participant.
     (iv) DERs. To the extent provided by the Committee, in its discretion, a
grant of Options may include a tandem DER grant, which may provide that such
DERs shall be credited to a bookkeeping account (with or without interest in the
discretion of the Committee) subject to the same vesting restrictions as the
tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion.
     (b) Restricted Units and Unit Grants. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units and Unit Grants shall be granted, the number of Restricted
Units and/or Unit Grants to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units may become vested or
forfeited, and such other terms and conditions as the Committee may establish
with respect to such Awards.
     (i) UDRs. To the extent provided by the Committee, in its discretion, a
grant of Restricted Units may provide that distributions made by the Partnership
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be.
Absent such a restriction on the UDRs in the Award Agreement, UDRs shall be paid
to the holder of the Restricted Unit without restriction.
     (ii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all
outstanding Restricted Units awarded the Participant shall be automatically
forfeited on such termination. The Committee may in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Restricted
Units.
     (iii) Lapse of Restrictions. Upon or as soon as reasonably practical
following the vesting of each Restricted Unit, subject to the provisions of
Section 8(b), the Participant shall be entitled to have the restrictions removed
from his or her Unit certificate so that the Participant then holds an
unrestricted Unit.
     (c) Phantom Units. The Committee shall have the authority to determine the
Employees, Consultants and Directors to whom Phantom Units shall be granted, the
number of Phantom Units to be granted to each such Participant, the Restricted
Period, the time or conditions under which the Phantom Units may become vested
or forfeited, which may include, without limitation, the accelerated vesting
upon the achievement of specified performance goals, and such other terms and
conditions as the Committee may establish with respect to such Awards, including
whether DERs are granted with respect to such Phantom Units.
     (i) DERs. To the extent provided by the Committee, in its discretion, a
grant of Phantom Units may include a tandem DER grant, which may provide that
such DERs

-6-



--------------------------------------------------------------------------------



 



shall be credited to a bookkeeping account (with or without interest in the
discretion of the Committee) subject to the same vesting restrictions as the
tandem Award, or be subject to such other provisions or restrictions as
determined by the Committee in its discretion.
     (ii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all unvested
outstanding Phantom Units awarded the Participant shall be automatically
forfeited on such termination. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Phantom Units.
     (iii) Lapse of Restrictions. Upon or as soon as reasonably practical
following the vesting of each Phantom Unit, subject to the provisions of
Section 8(b), the Participant shall be entitled to receive from the Company one
Unit or cash equal to the Fair Market Value of a Unit, as determined by the
Committee in its discretion. Such distribution shall occur in a single lump sum
no later than the fifteenth (15th) day of the third (3rd) month following the
date on which vesting occurs and the restrictions lapse. Should the Participant
die before receiving all amounts payable hereunder, the balance shall be paid to
the Participant’s estate by this date.
     (iv) Unsecured General Creditor. Participant’s rights to any amounts
described in this Section 8(c) shall not rise above those of a general unsecured
creditor of the Company.
     (d) Unit Appreciation Rights. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant and the
conditions and limitations applicable to the exercise of the Unit Appreciation
Right, including the following terms and conditions and such additional terms
and conditions, as the Committee shall determine, that are not inconsistent with
the provisions of the Plan.
     (i) Exercise Price. The exercise price per Unit Appreciation Right shall be
not less than 100% of its Fair Market Value as of the date of grant.
     (ii) Vesting/Time of Payment. The Committee shall determine the time or
times at which a Unit Appreciation Right shall become vested and exercisable and
the time or times at which a Unit Appreciation Right shall be paid in whole or
in part (and any payments shall be subject to the provisions of Section 8(b).
     (iii) Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason prior to vesting, all unvested Unit Appreciation
Rights awarded the Participant shall be automatically forfeited on such
termination. The Committee may, in its

-7-



--------------------------------------------------------------------------------



 



discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Unit Appreciation Rights, in which case, such Unit Appreciation
Rights shall be deemed vested upon termination of employment or service and paid
as soon as administratively practical thereafter.
     (iv) Unit Appreciation Right DERs. To the extent provided by the Committee,
in its discretion, a grant of Unit Appreciation Rights may include a tandem DER
grant, which may provide that such DERs shall be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same vesting restrictions as the tandem Unit Appreciation Rights Award, or
be subject to such other provisions or restrictions as determined by the
Committee in its discretion.
     (e) General.
     (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. No Award
shall be issued in tandem with another Award if the tandem Awards would result
in adverse tax consequences under Section 409A of the Code. Awards granted in
addition to or in tandem with other Awards or awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.
     (ii) Limits on Transfer of Awards.
     (A) Except as provided in Section 6(e)(ii)(C) below, each Award shall be
exercisable or payable only to the Participant during the Participant’s
lifetime, or to the person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution.
     (B) Except as provided in Section 6(e)(ii)(C) below, no Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate.
     (C) To the extent specifically provided by the Committee with respect to an
Award, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.
     (iii) Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee, but shall not exceed 10 years.
     (iv) Unit Certificates. All certificates for Units or other securities of
the Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall

-8-



--------------------------------------------------------------------------------



 



be subject to such stop transfer orders and other restrictions as the Committee
may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.
     (v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.
     (vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award grant agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.
     (vii) Change in Control. Unless specifically provided otherwise in the
Award Agreement, upon a Change in Control or such time prior thereto as
established by the Committee, all outstanding Awards shall automatically vest or
become exercisable in full, as the case may be. In this regard, all Restricted
Periods shall terminate and all performance criteria, if any, shall be deemed to
have been achieved at the maximum level.
     Except as otherwise provided in the Award Agreement, any positive “spread”
(determined based on the Fair Market Value of Units on the payment date) on an
Option or UAR that is or becomes fully vested and exercisable as of the date of
a Change in Control (or any earlier date related to the Change in Control and
established by the Committee) shall be paid in a single payment in Units, or
cash and/or other property, or any combination of Units and cash and/or other
property, as determined by the Committee. Except as otherwise provided in the
Award Agreement, any Award of Phantom Units or Restricted Units that pursuant to
this Section 6(e)(vii) are deemed to have the applicable Restriction Period
lapse (and to have all applicable performance criteria achieved at the maximum
level, if any) as of the date of a Change in Control (or any earlier date
related to the Change in Control and established by the Committee), shall be
settled by (i) issuance of unrestricted Units based on the number of Units that
were subject to the Award on the date of grant of the Award or (ii) payment of
cash and/or other property equal to the Fair Market Value of a Unit on the
payout date for each Phantom Unit or Restricted Unit or (iii) any combination of
payouts under clauses (i) and (ii) of this sentence, as determined by the
Committee. Any accelerated payout pursuant to this Section 6(e)(vii) shall be
made in a single payment within 30 days after the date of the Change in Control.

-9-



--------------------------------------------------------------------------------



 



     To the extent an Option or UAR is not vested or exercisable, or a Phantom
Unit or Restricted Unit does not vest, pursuant to the preceding provisions of
this Section 6(e)(vii) or the Award Agreement upon the Change in Control, the
Committee may, in its discretion, cancel such Award or provide for an assumption
of such Award or a replacement grant on substantially the same terms; provided,
however, upon any cancellation of an Option or UAR that has a positive “spread”
or a Phantom Unit or Restricted Unit, the holder shall be paid an amount in
Units or cash and/or other property or any combination of cash and/or other
property, as determined by the Committee, equal to such “spread” if an Option or
UAR or equal to the Fair Market Value of a Unit, if a Phantom Unit or Restricted
Unit, with such payment made within 30 days after the date of the Change in
Control.
     (viii) Section 409A of the Code. Notwithstanding any other provision of the
Plan to the contrary, any Award granted under the Plan shall contain terms that
(i) are designed to avoid application of Section 409A of the Code to the Award
or (ii) are designed to avoid adverse tax consequences under Section 409A should
that Code section apply to the Award.
     (ix) Payment of DER’s and UDR’s. DER’s and UDR’s that are not subject to
any restrictions shall be currently paid to the Participant at the time that the
Partnership makes distributions to the Unit holders. To the extent DER’s or
UDR’s are subject to any restrictions, such amounts shall be paid to the
Participant at the time they vest and are no longer subject to any restrictions
under the Plan. Such amounts shall be distributed in a single lump sum no later
than the fifteenth (15th) day of the third (3rd) month following the date on
which vesting occurs and the restrictions lapse. Should the Participant die
before receiving all amounts payable hereunder, the balance shall be paid to the
Participant’s estate by this date.
7. Amendment and Termination.
     Except to the extent prohibited by applicable law:
     (a) Amendments to the Plan. Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any Participant
other holder or beneficiary of an Award, or other Person.
     (b) Amendments to Awards Subject to Section 7(a). The Committee may waive
any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change in any Award shall materially reduce the
benefit to a Participant without the consent of such Participant.
8. General Provisions.
     (a) No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

-10-



--------------------------------------------------------------------------------



 



     (b) Tax Withholding. The Company or any Affiliate is authorized to withhold
from any Award, from any payment due or transfer made under any Award or from
any compensation or other amount owing to a Participant the amount (in cash,
Units, other securities, or other property) of any applicable taxes payable at
the minimum statutory rate in respect of the grant of an Award, its exercise,
the lapse of restrictions thereon, or any payment or transfer under an Award or
under the Plan and to take such other action as may be necessary in the opinion
of the Company to satisfy its withholding obligations for the payment of such
taxes.
     (c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate, to continue as a consultant, or to remain on the
Board, as applicable. Further, the Company or an Affiliate may at any time
dismiss a Participant from employment or terminate a consulting relationship,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award Agreement or other agreement.
     (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflict of laws
principles.
     (e) Section 409A of the Code. Notwithstanding anything in this Plan to the
contrary, any Award granted under the Plan shall contain terms that (i) are
designed to avoid application of Section 409A of the Code to the Award or
(ii) are designed to avoid adverse tax consequences under Section 409A of the
Code should that section apply to the Award. If any Plan provision or Award
under the Plan would result in the imposition of an applicable tax under
Section 409A of the Code and related regulations and pronouncements, that Plan
provision or Award will be reformed to the extent reformation would avoid
imposition of the applicable tax and no action taken to comply with Section 409A
of the Code shall be deemed to adversely affect the Participant’s rights to an
Award or to require the Participant’s consent.
     (f) Severability. If any provision of the Plan or any award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, person or award and the remainder of the Plan and any
such Award shall remain in full force and effect.
     (g) Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

-11-



--------------------------------------------------------------------------------



 



     (h) No Trust or Fund Created. Neither the Plan nor any award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Partnership, Company or any participating Affiliate and
a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the Partnership, Company or any participating
Affiliate pursuant to an Award, such right shall be no greater than the right of
any general unsecured creditor of the Partnership, Company or any participating
Affiliate.
     (i) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
     (j) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (k) Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner which the
Committee may select, and the Partnership, Company and its Affiliates shall be
relieved of any further liability for payment of such amounts.
     (l) Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
     (m) No Guarantee of Tax Consequences. None of the Board, the Partnership,
the Company, any Affiliate nor the Committee makes any commitment or guarantee
that any federal, state or local tax treatment will apply or be available to any
person participating or eligible to participate hereunder.
     (n) Specified Employee Limitation. Notwithstanding any provisions in the
Plan to the contrary, to the extent that the Participant is a “specified
employee” (as defined in Section 409A of the Code and applicable regulatory
guidance), and any stock or units of the Company (or of any entity that together
with the Company is treated as a single employer under Section 414(b) or (c) of
the Code) is publicly traded on an established securities market or otherwise,
no distribution or payment that is subject to Section 409A of the Code shall be
made hereunder on account of a Participant’s “separation from service” (as
defined in Section 409A of the Code and applicable regulatory guidance) before
the date that is the first day of the month that occurs six months after the
date of the Participant’s separation from service (or, if earlier, the date of
death of the Participant or any other date permitted under Section 409A of the
Code and applicable regulatory guidance). Any such amount that is otherwise
payable within the 6 month period following the Participant’s separation from
service with the Company will be paid in a lump sum without interest.
9. Term of the Plan.
     The Plan shall be effective on the date of its approval by the Board and
shall continue until the date terminated by the Committee. However, unless
otherwise expressly provided in

-12-



--------------------------------------------------------------------------------



 



the Plan or in an applicable Award Agreement, any Award granted prior to such
termination, and the authority of the Committee to amend, alter, adjust,
suspend, discontinue, or terminate any such Award or to waive any conditions or
rights under such Award, shall extend beyond such termination date.

-13-